OFFICE    OF THE ATTORNEY      GENERAL   OF TEXAS

                              AUSTIN




Honorable Wm. J. Lawson
Seoretary of State
Austin, Texes

Denr   Sirt                 Attention:     Hr. Wll




              xour resent




                         atioa, howwux,   atill Jmr only
                         f $lO,QQ%.O%,  but ml8he8 to ia-
                         1 *took to $X8,%0%.%%,     The
                      ha6 been raised is whether    the
       wmrporatfon,  due to the fact tlmt ft was f6rnmd
       b4iQW1 ArtioZe 4969 War pwtllld, IM    aslend ita
       oapZfa& stook and &till have &mm    e:hen ~1%%,%%Or%O
       oapital stook.
                                                                                            f&r9


Han. ax. 2. tawao3.,page L


      met   be apprcved    by tk.SS Depertmnt, but this
      partloulor  D‘j.estion does not ESSE bo here been
      raised prerioudyy

              Vbo     attciraepe for tte oonpany faS1                    that
      tbe ccapanylo           ori&sai        o&artsr le       not   reqUltd
      to OGqPly   With        the     SUbSScplent      8tStUt.8       pIVVidin&
      for an irareaeed             minimum o~pit0lleatlon.
              (1. . .I

      The    2u,urposs     ShU6S      in    the    Shove   mm5tlo5ed      oherter   rude
as   fOllOW#I
             "The purpoSe far which thfr   oorposetion    ia
      0rpnlteC    ie to do a &aAeznl fldue:wy ant deporl-
      tory budner8     ar Suthorlse6 by rubclitirion   80,   of
      ht.     1~1     0r   the K. c. 6. 0f the saw                     of TOW,
      adopted       in 1Sl.l."

      YS    08Mot     agree    With        the    &t@teDUOt    in JOUf     1.rtt.r ahUS:A
it is lta ted      thatt
            tu ef-fea                        the            W6I igmnted to th e
                                                    Sb er tQr
hneriorn Safe Deposit Coqeay                      la 1988 anclwa# @or   to the
p9aru&e of .srtiole 4Qb9, Vernon’@            Iraaofmtrd Civil ,Ststutea.
It will   be noted that Artlole       49bQ ,w88 odglnelly          peared in
1809 emI asended in 1908 sod ageln h+utded in 19;LII1and there-
fore war la foroe and              9rrbet
                                     when She ohatier warn gnnted            to
the abort nmtloneC        aompenp.     Uabdivision       SO of Artioie ll81
of the Pertred Civil Statute*, 1911, eWw                   other thing8 euth-
oriaed tte fOI‘S&StiOA of private oorporatiunS               %a   do l @WSrSI.
fldoolary    en4 depository     bu%lnerr.*        Artlole    lU1,   SUPIS, i8
now wt101e      1mt,   Vemcn'e     Annotated      Civil 6tetutea,     sna   the
oodlfIer8    !iA lOPr%left    out the mbdlvfrlan           under luflele    13OE
authoririn4g    the r0railtion   of eorporetleno          *to do a uenenl
riquoierg    8515 depA2itmy     bwfinerr.* Eioaver, Art1010 4969,
eupra, eotheosired th6 fo,rmation of prirste aorporcrtlonr *to de
Q general fBdudlary       and depository       bueiner6,”      and ~8 in for~*
and errsot men the above n0030e            eol(pelly WBB tAoAr~SretSd.        It
w:ll be notrd that i&tale          4QbQ doocr not exprerely         repeal nub-
divisfon   37 of htlale       1Ul.    mwerer,        the two etatutee uadu
eorrsf&eratlonherein are ln pri materla and thslr provi~lon~
in such reepoet oonnot bS rseonofled.               .Ud unCnr nueb OirSuo-
atanoss the cildsr otatuta ail1 be held tc be rSpSaLS&                   by lmpll-
oation t4 the extent 0r tG* conflfat,.               It ia presumed that tie
L4k~islature    iatended ta repeal all Saws end perta at laws